Case 7:19-cr-00522 Document 44 Filed on 04/18/19 in TXSD Page 1 of 3
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 18, 2019
                                                                David J. Bradley, Clerk
Case 7:19-cr-00522 Document 44 Filed on 04/18/19 in TXSD Page 2 of 3
Case 7:19-cr-00522 Document 44 Filed on 04/18/19 in TXSD Page 3 of 3
